                     Case 19-12122-KG            Doc 570       Filed 12/17/19       Page 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    FOREVER 21, INC., et al.,1                                      ) Case No. 19-12122 (KG)
                                                                    )
                                        Debtors.                    ) (Jointly Administered)
                                                                    )

         NOTICE OF AGENDA ON MATTERS SCHEDULED FOR HEARING ON
          DECEMBER 19, 2019, AT 10:00 A.M. (PREVAILING EASTERN TIME)
         BEFORE THE HONORABLE KEVIN GROSS, AT THE UNITED STATES
       BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET
      STREET, 6TH FLOOR, COURTROOM NO. 3, WILMINGTON, DELAWARE 198012

I.           CONTINUED MATTERS

             1.      Stay Relief Motion. Karina Lopez’s Motion for Relief from the Automatic Stay
                     [Filed: 11/27/19] (Docket No. 506)

                     Response/Objection Deadline: January 20, 2020, at 4:00 p.m. (ET).

                     Responses/Objections Received: None.

                     Related Documents: None.

                     Status: Pursuant to an agreement between the Debtors and counsel for the Movant,
                     the hearing on this matter has been continued to January 27, 2020, at
                     10:00 a.m (ET).

             2.      Deloitte Tax Retention.         Debtors’ Application for Entry of an Order
                     (I) Authorizing the Employment and Retention of Deloitte Tax LLP as Tax Services
                     Provider to the Debtors and Debtors in Possession, Effective Nunc Pro Tunc to the
                     Petition Date, (II) Approving the Terms of the Deloitte Tax Agreements, and
                     (III) Granting Related Relief [Filed: 11/8/19] (Docket No. 416)

1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21
             International Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings,
             LLC (4224); Forever 21 Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC
             (6928). The location of the Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California
             90031.
2
             Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
             telephone (888-882-6878) or by facsimile (310-743-1850).
            Case 19-12122-KG        Doc 570      Filed 12/17/19    Page 2 of 4




            Response/Objection Deadline: December 12, 2019, at 4:00 p.m. (ET).

            Responses/Objections Received: Informal comments from the United States
            Trustee and the Creditors’ Committee.

            Related Documents: None.

            Status: Pursuant to an agreement between the Debtors and the United States
            Trustee, the hearing on this matter has been continued to January 3, 2020, at
            11:00 a.m (ET).

III.   MATTERS GOING FORWARD

       3.   Creditor Matrix Motion. Debtors’ Motion Seeking Entry of Interim and Final
            Orders Authorizing the Debtors’ to (I) File a Consolidated List of Creditors in Lieu
            of Submitting a Separate Mailing Matrix for Each Debtor, (II) File a Consolidated
            List of the Debtors’ Fifty Largest Unsecured Creditors, (III) Redact Certain
            Personal Identification Information for the Debtors’ Employees and European
            Member Countries’ Citizens, and (IV) Granting Related Relief [Filed: 9/30/19]
            (Docket No. 8)

            Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
            October 24, 2019, at 7:00 p.m. (ET) for the Creditors’ Committee and to
            December 12, 2019, at 4:00 p.m. (ET) for the United States Trustee.

            Responses/Objections Received:

            i.     United States Trustee’s Objection to the Debtors’ Motion Seeking Entry of
                   Final Order Authorizing the Debtors to (I) File A Consolidated List of
                   Creditors in Lieu of Submitting A Separate Mailing Matrix for Each Debtor,
                   (II) File A Consolidated List of the Debtors’ Fifty Largest Unsecured
                   Creditors, (III) Redact Certain Personal Identification Information for the
                   Debtors’ Employees and European Union Member Countries’ Citizens, and
                   (IV) Granting Related Relief [Filed: 12/12/19] (Docket No. 555)

            Related Documents:

            i.     Interim Order Authorizing the Debtors to (I) File a Consolidated List of
                   Creditors in Lieu of Submitting a Separate Mailing Matrix for Each Debtor,
                   (II) File a Consolidated List of the Debtors’ Fifty Largest Unsecured
                   Creditors, (III) Redact Certain Personal Identification Information for the
                   Debtors’ Employees and European Member Countries’ Citizens, and
                   (IV) Granting Related Relief [Filed: 10/1/19] (Docket No. 100)

            ii.    Notice of Entry of Interim Order and Final Hearing on Debtors’ Motion



                                             2
Case 19-12122-KG        Doc 570     Filed 12/17/19    Page 3 of 4



       Seeking Entry of Interim and Final Orders Authorizing the Debtors’ to
       (I) File a Consolidated List of Creditors in Lieu of Submitting a Separate
       Mailing Matrix for Each Debtor, (II) File a Consolidated List of the
       Debtors’ Fifty Largest Unsecured Creditors, (III) Redact Certain Personal
       Identification Information for the Debtors’ Employees and European
       Member Countries’ Citizens, and (IV) Granting Related Relief
       [Filed: 10/3/19] (Docket No. 158)

iii.   List of Creditors Matrix (Sealed) [Filed: 11/01/2019] (Docket No. 379)

iv.    Debtors’ Reply in Support of the Debtors’ Motion Seeking Entry of Interim
       and Final Orders Authorizing the Debtors’ to (I) File a Consolidated List of
       Creditors in Lieu of Submitting a Separate Mailing Matrix for Each Debtor,
       (II) File a Consolidated List of the Debtors’ Fifty Largest Unsecured
       Creditors, (III) Redact Certain Personal Identification Information for the
       Debtors’ Employees and European Member Countries’ Citizens, and
       (IV) Granting Related Relief [Filed: 12/6/19] (Docket No. 566)

Status: The parties continue to discuss to try to resolve remaining open issues in
advance of the hearing. The hearing on this matter is going forward.




           [Remainder of page intentionally left blank]




                                3
            Case 19-12122-KG    Doc 570      Filed 12/17/19   Page 4 of 4




Dated: December 17, 2019       /s/ James E. O’Neill
Wilmington, Delaware           Laura Davis Jones (DE Bar No. 2436)
                               James E. O’Neill (DE Bar No. 4042)
                               Timothy P. Cairns (DE Bar No. 4228)
                               PACHULSKI STANG ZIEHL & JONES LLP
                               919 North Market Street, 17th Floor
                               P.O. Box 8705
                               Wilmington, Delaware 19899-8705 (Courier 19801)
                               Telephone:     (302) 652-4100
                               Facsimile:     (302) 652-4400
                               Email:         ljones@pszjlaw.com
                                              joneill@pszjlaw.com
                                              tcairns@pszjlaw.com

                               -and-

                               Joshua A. Sussberg, P.C. (admitted pro hac vice)
                               Aparna Yenamandra (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900

                               -and-

                               Anup Sathy, P.C. (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone: (312) 862-2000
                               Facsimile:     (312) 862-2200

                               Co-Counsel for the Debtors and Debtors in Possession




                                         4
